                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Honorable Christine M. Arguello
                               Magistrate Judge Nina Y. Wang


Case No. 18-cv-01724-CMA-NYW

OTTER PRODUCTS, LLC,
a Colorado limited liability company,

       Plaintiff,

v.

STAGE TWO NINE, a California
corporation, and JUSTIN L’HEUREUX,

       Defendants.


     DEFENDANTS STAGE TWO NINE AND JUSTIN L’HEUREUX’S ANSWER AND
     AFFIRMATIVE DEFENSES TO OTTER PRODUCTS, LLC’S COMPLAINT AND
                            JURY DEMAND


       Defendants STAGE TWO NINE, a California corporation (“Stage Two”), and JUSTIN

L’HEUREUX (“L’Heureux”, collectively with Stage Two, “STN” or “Defendants”) hereby

respond to the Complaint and Jury Demand of Plaintiff OTTER PRODUCTS, LLC (“Otter” or

“Plaintiff”) as follows, listed by paragraph number:

       1.      Defendants admit that Stage Two Nine took and provided to Lifeproof copies of

photographs relating to certain Lifeproof products. This paragraph contains legal conclusions

that require no admission or denial. The remainder of this paragraph is denied.

       2.      Stage Two Nine provided copies of the Alaska images to Lifeproof under protest

in July 2018. Otter made unequivocal demands for Stage Two Nine to accede to, and when



                                                1
Stage Two Nine refused, Otter sued in a foreign forum. This paragraph contains legal

conclusions that require no admission or denial. The remainder of this paragraph is denied.

       3.      Defendants lack sufficient information to admit or deny, and deny on that basis.

       4.      Defendants admit the first sentence. The address in the second sentence has been

associated with L’Heureux. The remainder of this paragraph is denied.

       5.      The first sentence is admitted. The second sentence contains legal conclusion that

requires neither admission nor denial. The remainder of this paragraph is denied.

       6.      This is a legal conclusion that requires neither admission nor denial. This

paragraph is denied.

       7.      This is a legal conclusion that requires neither admission nor denial. This

paragraph is denied.

       8.      This is a legal conclusion that requires neither admission nor denial. This

paragraph is denied.

       9.      This paragraph is denied.

       10.     This paragraph is denied.

       11.     This paragraph is denied.

       12.     This paragraph is denied.

       13.     This is a legal conclusion that requires neither admission nor denial. This

paragraph is denied.

       14.     Defendants admit L’Heureux took photographs in relation with certain LifeProof

products and delivered copies of those photographs to LifeProof, which also involved

participating in the setup and design of photo shoots. Defendants further admit all retentions



                                                2
were as an independent contractor, and not as an employee. The remainder of this paragraph is

denied.

          15.   Defendants admit there is an ICA, and that they have not herteofor asserted any

rights or claims in connection with images taken under the L’Heureux ICA. Defendants lack

information about the alleged VHP ICA that would allow them to admit or deny allegations

concerning it, except that they deny being bound in any way by the alleged document. This

paragraph is legal conclusion that requires neither admission nor denial. This paragraph is

denied.

          16.   Defendants admit the L’Heureux ICA governed photographs delivered to

LifeProof prior to its April 30, 2016 termination date. This paragraph contains legal conclusions

about the L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. The remainder of

this paragraph is denied.

          17.   This paragraph contains legal conclusions and summarizing language about the

L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. This paragraph is denied.

          18.   This paragraph contains legal conclusions and summarizing language about the

L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. This paragraph is denied.

          19.   This paragraph contains legal conclusions and summarizing language about the

L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. This paragraph is denied.

          20.   This paragraph contains legal conclusions and summarizing language about the

L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. This paragraph is denied.

          21.   Admitted that one or more of the Defendants generated thousands of pictures




                                                3
during numerous location based shoots throughout the United States under the L’Heureux ICA.

          22.   This paragraph contains legal conclusions and summarizing language about the

L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. This paragraph is denied.

          23.   Defendants admit Plaintiff paid for the ICA Images. This paragraph contains

legal conclusions and summarizing language about the L’Heureux ICA. The L’Heureux ICA’s

terms speak for themselves. The remainder of this paragraph is denied.

          24.   This paragraph contains legal conclusions and summarizing language about the

L’Heureux ICA. The L’Heureux ICA’s terms speak for themselves. This paragraph is denied.

          25.   This paragraph is denied.

          26.   Plaintiff provided notice of termination to L’Heureux and specified the effective

date was April 30, 2016.

          27.   Defendants admit that Plaintiff thereafter directly retained L’Heureux or Stage

Two Nine for LifeProof product-specific images on certain instances, and that on other instances

VHP engaged L”Heureux or Stage Two Nine to for LifeProof product-specific images. The

retentions were as independent contractor. The remainder of this paragraph is denied.

          28.   Defendants admit L’Heureux attended said shoots, generated and delivered to

LifeProof images from those shoots. The remainder of this paragraph is denied.

          29.   This paragraph is denied.

          30.   This paragraph is denied.

          31.   Defendants admit that said invoices were paid. The remainder of this paragraph is

denied.

          32.   Defendants admit that L’Heureux also engage in photographic services as an



                                                 4
independent contractor to VHP. The remainder is denied.

       33.    Defendants lack sufficient information to admit or deny this paragraph. This

paragraph is accordingly denied.

       34.    The VHP ICA speaks for itself and this paragraph contains legal conclusion that

need not be admitted or denied s. Defendants lack sufficient information to admit or deny this

paragraph. Defendants are not parties to any such alleged agreement. This paragraph is

accordingly denied.

       35.    The VHP ICA speaks for itself and this paragraph contains legal conclusions that

need not be admitted or denied. Defendants lack sufficient information to admit or deny this

paragraph. Defendants are not parties to any such alleged agreement. This paragraph is

accordingly denied.

       36.    The VHP ICA speaks for itself and this paragraph contains legal conclusions that

need not be admitted or denied. Defendants lack sufficient information to admit or deny this

paragraph. Defendants are not parties to any such alleged agreement. This paragraph is

accordingly denied.

       37.    This paragraph contains legal conclusions that need not be admitted or denied.

This paragraph is denied.

       38.    This paragraph is a definitional paragraph that does not contain facts for admitting

or denying. This paragraph is denied.

       39.    Defendants lack sufficient information to admit or deny this paragraph. This

paragraph is accordingly denied.

       40.    Defendants admit L’Hueruex delivered the images to LifeProof. The remainder



                                               5
of this paragraph is denied.

          41.   Defendants admit VHP paid its invoices. The remainder of this paragraph is

denied.

          42.   Defendants admit that L’Heureux discussed the potential photo shoot in Alaska,

including potential dates for a shoot. The remainder of this paragraph is denied.

          43.   This paragraph is admitted.

          44.   This paragraph is admitted.

          45.   Defendants lack information sufficient to admit or deny this paragraph. This

paragraph is accordingly denied.

          46.   L’Heureux has not been paid for the Alaska Images. Defendants lack sufficient

information to admit or deny the remainder of this paragraph. The remainder of this paragraph is

accordingly denied.

          47.   Defendants admit this paragraph.

          48.   Defendants admit that LifeProof made a May 24, 2018 demand for a hard drive

containing the Alaska Images. The remainder of this paragraph is denied.

          49.   Defendants admit that the Alaska Images were delivered to LifeProof on a hard

drive under protest in July 2018.

          50.   The correspondence is written and speaks for itself. Defendants admit that the

written correspondence took place. The remainder of this paragraph is denied.

          51.   This is an incorporation paragraph and Defendants incorporate their prior

admissions and denials as if stated herein.

          52.   Defendants admit they previously claimed federal copyright ownership over the



                                                 6
Project Specific Images and VHP Images. Defendants also admit that Stage Two Nine made

demand for compensation in return for rights that had not theretofore been provided to Plaintiff.

The remainder of this paragraph is denied.

       53.     This paragraph contains legal conclusions that need not be admitted or denied.

This paragraph is denied.

       54.     This paragraph contains legal conclusions that need not be admitted or denied.

This paragraph is denied.

       55.     This paragraph contains legal conclusions that need not be admitted or denied.

This paragraph is denied.

       56.     This paragraph contains legal conclusions that need not be admitted or denied.

This paragraph is denied.

       57.     Defendants deny that Plaintiff is entitled to the declaratory relief that it seeks in

this paragraph. This paragraph contains legal conclusions that need not be admitted or denied.

This paragraph is denied.

       58.     This is an incorporation paragraph and Defendants incorporate their prior

admissions and denials as if stated herein.

       59.     This paragraph is denied.

       60.     This paragraph is denied.

       61.     Defendants lack sufficient information to admit or deny this paragraph. This




                                                  7
paragraph is accordingly denied.

       62.    This paragraph is denied.

       63.    This paragraph is denied.

       64.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       65.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       66.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       67.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       68.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       69.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       70.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       71.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       72.    This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       73.    This claim was dismissed and this mooted allegation need not be admitted or



                                                8
denied. This paragraph is accordingly denied.

       74.        This claim was dismissed and this mooted allegation need not be admitted or

denied. This paragraph is accordingly denied.

       75.        This is an incorporation paragraph and Defendants incorporate their prior

admissions and denials as if stated herein.

       76.        This paragraph is denied.

       77.        This paragraph is denied.

       Defendants deny that Plaintiff should take anything by way of its Complaint, and

Defendants as prevailing parties should be awarded their fees and costs in defending this suit.

All allegations not otherwise expressly admitted above are denied.

                                     AFFIRMATIVE DEFENSES

       By stating the below defenses, Defendants do not take on any burden of proof that is

otherwise allocable to Plaintiff:

       1.         Plaintiff’s Complaint fails to state a claim upon which relief can be granted

       2.         Plaintiff’s claims fail for lack of personal jurisdiction.

       3.         Plaintiff’s claims fail for lack of proper venue before this Court.

       4.         The declaratory relief claim lacks a justiciable case and controversy.

       5.         Plaintiff’s claims fail because any rights by license or otherwise were terminated

in writing in May 2018.

       6.         Plaintiff’s claims fail because it is not a party to the relevant alleged contracts and

lacks standing.

       7.         Plaintiff’s claims are barred by the litigation privilege and First Amendment,



                                                     9
including because Plaintiff is simply seeking damages for Defendants providing the Alaska

Images under protest while their rights were protected through defending this lawsuit. Plaintiff

had the Alaska Images and if it chose not to use them, it did so because its assessment of the

risks of doing so in light of this pending litigation. That the parties disagree on contract

interpretation and are litigating that disagreement does not give rise to cognizable damages.

Alexsam, Inc. v. Green Dot Corp., 2016 U.S. Dist. LEXIS 173767, *7-8 (C.D. Cal. Dec. 13,

2016) (litigation privilege barred breach of contract claim based on theory that, by taking

litigation-related position that license was not valid, itself breached the licensee’s contractual

obligations).

       8.       The unjust enrichment claim is barred because Defendants provided Plaintiff in

July 2018 with copies of the Alaska Images, under protest, and did not receive compensation for

the Alaska Shoot.

       9.       Plaintiff’s state law claims lack supplemental or diversity jurisdiction.

       10.      Plaintiff’s claims are barred by the doctrine of waiver.

       11.      Plaintiff’s claims are barred by the doctrine of unclean hands.

       12.      Plaintiff’s claims are barred because it lacks copyright ownership and has not

registered or (on information and belief) applied for registration of any of the subject works.

       13.      Plaintiff’s claims fail because Plaintiff delayed in registering any copyrights with

the United States Copyright Office.

       14.      To the extent asserting Defendants lack certain rights of use or have violated

rights by making use of the subject works, Plaintiff’s claims are barred by the doctrine of fair

use.



                                                  10
          15.   Plaintiff’s claims fail because Plaintiff has suffered no damages, or irreparable

injury.

          16.   Plaintiff’s claims fail because they are asserted against the wrong party(s).

          17.   Plaintiff’s claims fail to the extent they seek injunctive relief, as there is no

irreparable injury.

          18.   Plaintiff’s claim for attorney’s fees fails because there is no contractual fee

provision concerning any of the disputed works that Defendants are bound to, and for failure to

timely register any copyrights as required under the Copyright Act, including to support their

requested declaratory relief in Paragraphs 57(a) and 57(g) of the Complaint.

          19.   Plaintiff’s claim for multiple forms of damages is barred by the rule against

double and multiple recoveries.

          20.   Plaintiff’s unjust enrichment and breach of contract claims are barred as

duplicative and covering the same subject matter.

          21.   Plaintiff is not entitled to non-economic damages for declaratory relief and claims

that sound in contract, which are the only claims remaining in the Complaint.

          22.   Plaintiff is not entitled to prejudgment interest as the claims are not liquidated or

readily calculable.

          23.   Plaintiff’s claim for multiple forms of damages and relief are barred by the

doctrine of election of remedies.

          24.   Defendants reserve the right to assert such additional affirmative defenses as

discovery indicates are proper.




                                                   11
                                       JURY DEMAND

       Defendants hereby demand a jury trial on issues so triable.

Dated: February 26, 2019                    Respectfully submitted,

                                            /s/ Ben L. Wagner
                                            Ben L. Wagner
                                            MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                            POPEO, P.C.
                                            3580 Carmel Mountain Road, Suite 300
                                            San Diego, CA 92130
                                            Telephone: (858) 314-1500
                                            Email: blwagner@mintz.com

                                            Attorneys for Defendants
                                            STAGE TWO NINE, a California corporation
                                            and JUSTIN L’HEUREUX




                                               12
                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following email addresses:

        jps@bhgrlaw.com, slv@bhgrlaw.com, and I hereby certify that I have mailed or served

the document or paper to the following non CM/ECF participants in the manner (mail, hand-

delivery, etc.) indicated by the non-participant’s name: N/A.

Dated: February 26, 2019                      /s/ Ben L. Wagner
                                              Ben L. Wagner
                                              Attorneys for Defendants
                                              MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                              POPEO, P.C.
                                              3580 Carmel Mountain Road, Suite 300
                                              San Diego, CA 92130
                                              Telephone: (858) 314-1500
                                              Email: blwagner@mintz.com




                                                 13
84976880v.1
